Title: To Thomas Jefferson from Louis de Pontière, 6 May 1789
From: Ponthière, Capt. Louis de
To: Jefferson, Thomas



Monsieur
de Nancy le 6. May 1789.

A la fin, devant succomber faute de Moyens et de ressource, abandonne des personnes meme qui m’avoit jusqu’ici entretenu, Et N’osant plus me rendre plus longtems à Charge, j’ai prit le parti dans le moment meme de la plus grande Necessite de vous ecrire pour la premiere fois et Vous demander Votre protection afin que Nous Soyons payé. J’ai ete obligée comme vous scavez de m’entretenir et de me nourrir la plus grande partie du tems de la guerre de L’amerique depuis 1777. jusqu’à 84. que je suis revenu en france, où je Comptois qu’au moins les interet de Mon Capital nous seroit payé exactement et nous auroit suffit pour Vivre Chez nos parents. Mais comme on se lasse à la fin de ne voir rien arrivée et sans aucune Espece de Certitude d’etre payée, voyez  ma situation, Monsieur, et je vous prie d’y reflechir un Ainstant. Je scay que Cela ne depend pas de vous, mais je vous prie de faire observer au Congrès notre deplorable situation, et que la dette etrangere à Notre egard est si peu de Chose, C’est la dette la plus sacrée que vous ayez à payer à Considerer en tout point.
J’ai L’honneur D’Etre avec le plus profond respect Monsieur Votre très humble et très obeissant serviteur

DepontiereA.d.C du Baron de Steuben


Si vous daignez me repondre, Monsieur, mon adresse est à L’hotel des fermes à Nancy, et j’y serai jusqu’au 15 de ce mois.

